DENY; and Opinion Filed July 28, 2015.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00846-CV

               IN RE FORUM STUDIO, INC., AND CLAYCO, INC., Relator

                  Original Proceeding from the 160th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-02018

                              MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Brown
                                    Opinion by Justice Brown
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to rule, prior to the arbitration of this case, on relators’ motion to dismiss, filed pursuant to

chapter 150 of the Texas Civil Practice and Remedies Code. Ordinarily, to obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding).      We conclude relators have failed to establish their right to

mandamus relief.




                                                     /Ada Brown/
                                                     ADA BROWN
150846F.P05                                          JUSTICE